Rowell, C. J.
This is trespass de bonis. The defendant justifies under a tax bill and warrant. The plea alleges that on such a day in 1907, the plaintiff had a grand list of so much on land in the town of Johnson, “the same having been taken from the quadrennial appraisal of said property in the year 1906 as filed in Johnson town clerk’s office.”
The plaintiff demurs to the plea for that it does not set forth that said appraisal was made in strict compliance in all respects with the statute then in force.
Had the plea been traversed, it would have been enough for the defendant to prove a quadrennial appraisal good on its face; for such an appraisal, being made by sworn officers elected for that purpose, would be taken to be valid until the contrary appeared-. Wilson v. Seavey, 38 Vt. 221; Braley v. Burnham, 47 Vt. 717.
But to be good against the demurrer, the plea should have alleged as much as the defendant would have to prove on a traverse; and then, if the plaintiff would put the defendant to further proof of the validity of his plea, he could do so by a replication suited to his purpose. Braley v. Burnham, above cited.

Pro forma judgment reversed, demurrer sustained, plea adjudged insufficient, and cause remanded.